[Cite as State v. Martinez, 2020-Ohio-4883.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                UNION COUNTY


STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                CASE NO. 14-19-28

       v.

SIDNEY B. MEJIA,                                          OPINION

       DEFENDANT-APPELLANT.


STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                CASE NO. 14-19-29

       v.

MARVIN MARTINEZ,                                          OPINION

       DEFENDANT-APPELLANT.


                  Appeals from Union County Common Pleas Court
                     Trial Court Nos. 18CR0185 and 18CR0186

                                     Judgments Affirmed

                           Date of Decision: October 13, 2020


APPEARANCES:

        Donald Gallick for Appellants

        Raymond Kelly Hamilton for Appellee
Case Nos. 14-19-28, 14-19-29


SHAW, P.J.

           {¶1} Defendants-appellants, Sidney Mejia (“Mejia”) and Marvin Martinez

(“Martinez”) (collectively, “appellants”), bring these appeals from the October 18,

2019 judgments of the Union County Common Pleas Court sentencing both of them

to an aggregate 9 year prison term after they were convicted in a jury trial of

Felonious Assault in violation of R.C. 2903.11(A)(2), with firearm specifications

pursuant to R.C. 2941.145, and Assault in violation of R.C. 2903.13(A). Mejia and

Martinez were tried together because their charges arose from the same incident on

the same date, they contained the same evidence, and they were perpetrated against

the same victim. On appeal, Mejia and Martinez argue that there was insufficient

evidence presented to convict them, that their convictions were against the manifest

weight of the evidence, and that the convictions violate multiple double jeopardy

protections.

                                                 Background

           {¶2} On July 11, 2018, just before 9 p.m., Ervin W. took his dog outside in

the front of his house. While in his driveway, Ervin was approached by three males,

all wearing black pants and tan or khaki-colored shirts. One of the males, a short-

haired individual later identified as Martinez, asked Ervin about his electric

provider, which Ervin thought was odd because his development was very new.1



1
    As will be discussed, infra, appellants dispute the exact nature of the exchange that occurred with Ervin.

                                                       -2-
Case Nos. 14-19-28, 14-19-29


Ervin responded that he did not believe he had a choice in electric providers and the

men began walking away.

       {¶3} A moment later, Martinez stated that he had one more question and he

approached Ervin again, pulling a gun from the back of his pants. Martinez then

told Ervin that the three men needed to get into the house. Ervin started to go toward

the house but he stopped and turned around, and as he turned he was hit in the face

with a gun and he fell. Martinez grabbed Ervin by the arm and “yanked” him up.

Ervin was bleeding from various cuts and he saw that the long-haired individual,

later identified as Mejia, had a gun pointed at his chest. Ervin reached out and

grabbed Mejia’s gun and they struggled briefly. Ervin lost his balance in the

struggle and went down to the ground again. This time, Ervin began to yell for his

wife Barbara, who was inside, to call 9-1-1. Ervin also yelled for help multiple

times. The three men then ran off and got into a red Nissan SUV. Notably, Ervin

indicated that the third man, who was not identified until trial by Martinez, never

approached from the edge of the driveway.

       {¶4} Barbara called 911 and the authorities responded. A neighbor also

came over after hearing the commotion. A plastic bag containing duct tape was left

in the driveway, along with five black zip-ties. Both Ervin and his neighbor, who

lived two houses over, had video of the three men walking in front of their homes

on their “Ring” security camera footage. On Ervin’s security footage, one person


                                         -3-
Case Nos. 14-19-28, 14-19-29


can actually be overheard stating something regarding electricity, but they were

outside the frame of the camera.

       {¶5} Nearby license plate readers caught the license plate of the red SUV,

and it was traced to its owner, Rebecca Vance, who was the mother of several of

Martinez’s children. Once the vehicle was located at Vance’s registered address,

officers went to the residence. Martinez answered the door and he agreed to allow

law enforcement to search the residence. Officers located Mejia in the basement

along with a firearm, which had blood on it. The blood was later tested and found

to be consistent with Ervin’s DNA. There was also blood on Mejia’s pants that was

tested and found to be consistent with Ervin’s DNA. Officers also located white

zip-ties and latex gloves in the SUV. Martinez’s black pants and tan/khaki-colored

shirt were located upstairs, and another firearm was located in the bedroom of his

children.

       {¶6} Mejia and Martinez were both indicted for (Count 1) Felonious Assault

in violation of R.C. 2903.11(A)(1), a felony of the second degree, (Count 2)

Felonious Assault in violation of R.C. 2903.11(A)(2), a felony of the second degree,

(Count 3) Attempted Kidnapping in violation of R.C. 2923.02 and 2905.01(B)(2), a

felony of the second degree, (Count 4) Abduction in violation of R.C.

2905.02(A)(2), a felony of the third degree, (Count 5) and Possessing Criminal




                                        -4-
Case Nos. 14-19-28, 14-19-29


Tools in violation of R.C. 2923.24(A), a felony of the fifth degree.2 Counts 1

through 4 all contained 3-year firearm specifications pursuant to R.C. 2941.145(A).

As the charges against Mejia and Martinez involved the same victim, the same

evidence, and the same incident, the cases were consolidated for trial.

         {¶7} The cases proceeded to a jury trial, which was held July 16, 2019, to

July 19, 2019. After all of the evidence and exhibits were presented, the jury found

Mejia and Martinez guilty of the lesser-included offense of misdemeanor Assault in

Count 1, guilty of Felonious Assault as indicted in Count 2, including the firearm

specification, and not guilty of the remaining charges. Mejia and Martinez were

each ordered to serve 6 year prison terms on the Felonious Assault convictions and

consecutive 3-year prison terms for the firearm specifications for 9-year aggregate

prison terms. Both Mejia and Martinez appeal from their judgment and sentence.

Their cases have been consolidated on appeal and they assert the same assignments

of error for our review.

                Mejia’s and Martinez’s First Assignment of Error
         The trial court erred by denying the Criminal Rule 29 motions as
         the convictions are not supported by sufficient evidence as the
         testimony shows an unindicted individual committed the assault
         and the State failed to meet the burden of production for mens rea
         required in a complicity conviction.



2
  The superseding indictment containing the charges listed also contained a charge of Receiving Stolen
Property in violation of R.C. 2913.51(A), a felony of the fourth degree. However, as the Receiving Stolen
Property charge was added so close to trial, it was not tried at the same time as the remaining charges and it
has no further relevance to this case.

                                                     -5-
Case Nos. 14-19-28, 14-19-29


             Mejia’s and Martinez’s Second Assignments of Error
       The convictions are against the manifest weight of the evidence as
       the element of knowingly complicit was not proven beyond a
       reasonable doubt.

             Mejia’s and Martinez’s Third Assignments of Error
       The convictions for Felonious Assault violate the Double
       Jeopardy protections of the constitutions of Ohio and of the
       United States as appellant[s] w[ere] found not guilty of the exact
       same offense, against the exact same victim, involving the exact
       same mens rea and actus reus.

            Mejia’s and Martinez’s Fourth Assignments of Error
       The Double Jeopardy protections of the Ohio and United States
       Constitution were violated through the plain error of imposing
       multiple sentences for a single offense.

                            First Assignments of Error

       {¶8} In their first assignments of error, Mejia and Martinez argue that the

trial court erred by denying their Crim.R. 29 motions for acquittal because they

claim that the State presented insufficient evidence to convict them of Assault and

Felonious Assault with a firearm specification regardless of whether they were

convicted for being the principal offender or complicit with the principal offender.

                                Standard of Review

       {¶9} An appellate court reviews the denial of a Crim.R. 29 motion for

acquittal under the same standard used to review a sufficiency of the evidence claim.

State v. Anders, 3d Dist. Hancock No. 5-16-27, 2017-Ohio-2589, ¶ 32, citing State

v. Carter, 72 Ohio St. 3d 545, 553, 1995-Ohio-104. “An appellate court’s function

when reviewing the sufficiency of the evidence to support a criminal conviction is

                                         -6-
Case Nos. 14-19-28, 14-19-29


to examine the evidence admitted at trial to determine whether such evidence, if

believed, would convince the average mind of the defendant’s guilt beyond a

reasonable doubt.” State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the

syllabus; State v. Pountney, 152 Ohio St. 3d 474, 2018-Ohio-22, ¶ 19 (an appellate

court’s function in a sufficiency review is not to determine if the evidence should

be believed). Accordingly, “[t]he relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime proven beyond a reasonable doubt.”
Id., following Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781 (1979); State v.

Ford, 158 Ohio St. 3d 139, 2019-Ohio-4539, ¶ 317. “In deciding if the evidence

was sufficient, we neither resolve evidentiary conflicts nor assess the credibility of

witnesses, as both are functions reserved for the trier of fact.” State v. Jones, 1st

Dist. Hamilton Nos. C-120570 and C-120571, 2013-Ohio-4775, ¶ 33, citing State

v. Williams, 197 Ohio App. 3d 505, 2011-Ohio-6267, ¶ 25 (1st Dist.); see also State

v. Berry, 3d Dist. Defiance No. 4-12-03, 2013-Ohio-2380, ¶ 19, citing State v.

Thompkins, 78 Ohio St. 3d 380, 386 (1997) (“Sufficiency of the evidence is a test of

adequacy rather than credibility or weight of the evidence.”)

                                Controlling Authority

       {¶10} In this case, Mejia and Martinez were convicted of Felonious Assault

in violation of R.C. 2903.11(A)(2), which reads, “No person shall knowingly * * *


                                         -7-
Case Nos. 14-19-28, 14-19-29


[c]ause or attempt to cause physical harm to another * * * by means of a deadly

weapon[.]” Pursuant to R.C. 2901.22(B) “A person acts knowingly, regardless of

purpose, when the person is aware that the person’s conduct will probably cause a

certain result or will probably be of a certain nature. A person has knowledge of

circumstances when the person is aware that such circumstances probably exist.”

Mejia and Martinez were also convicted of misdemeanor Assault in violation of

R.C. 2903.13(A), which reads “No person shall knowingly cause or attempt to cause

physical harm to another[.]”3

        {¶11} Importantly, the State alleged that even if either Mejia or Martinez

were not the direct perpetrators of the charges, they were guilty by Complicity under

R.C. 2923.03, which reads as follows.

        (A) No person, acting with the kind of culpability required for
        the commission of an offense, shall do any of the following:

        (1) Solicit or procure another to commit the offense;

        (2) Aid or abet another in committing the offense;

        (3) Conspire with another to commit the offense in violation
        of section 2923.01 of the Revised Code;

        (4) Cause an innocent or irresponsible person to commit the
        offense.




3
 The appellants’ briefs mention the misdemeanor Assault conviction sparingly regarding sufficiency and
weight of the evidence, perhaps because the sentence was run concurrently to the Felonious Assault
conviction.

                                                 -8-
Case Nos. 14-19-28, 14-19-29


                          Evidence Presented by the State

       {¶12} The State presented the direct testimony of the victim in this matter,

Ervin. He testified that on the night in question he took his dog outside just before

9 p.m. and he was approached by three men wearing similar outfits, like a uniform.

“Ring” security camera footage from Ervin’s doorbell was introduced into evidence

showing Ervin outside and the three men walking in the neighborhood, dressed

similarly. Unfortunately all individuals are out of frame from the camera when the

incident occurs and the camera shuts off prior to the incident, so there is no video

footage of the altercation.

       {¶13} Nevertheless, Ervin testified that one of the short-haired men,

Martinez, approached Ervin and asked about his electric provider. Ervin indicated

that he did not think he had a choice of electric provider and the men went to leave.

Prior to the “Ring” device shutting off, it recorded some audio that included the

world “electric.” Following the interaction, Ervin turned back toward his house but

was stopped when Martinez indicated he had one more question. Ervin testified,

       * * * and so, I was ready to hear the question and he [short-haired
       individual identified at trial as Martinez] pulled a gun from the
       back of his pants and said, we need to get in the house.

            Um, I was stunned at the time and he took a couple more
       steps and said, we need to get in the house. And I started to go to
       the house and I stopped and turned around. I lost sight of him for
       a moment and then as I turned around I was hit in the face with
       a gun and I went down. I was bleeding badly. My nose was
       bleeding. I had cuts.

                                         -9-
Case Nos. 14-19-28, 14-19-29



(July 16, 2019, Vol. II, Tr. at 49-50).

       {¶14} Ervin testified that after he went to the ground, Martinez “yanked” him

up and repeated that they needed to get into the house. Ervin testified that the longer

haired individual, identified at trial as Mejia, had a gun out and was pointing at his

chest from only a couple feet away. According to Ervin, Mejia had a latex glove

over his hand. Ervin testified he grabbed Mejia’s gun, that there was a brief struggle

and he lost his balance and “went down, again,” injuring his surgically-repaired

knee. (Tr. at 50). He demonstrated in court how this struggle occurred. Ervin

testified that as he was on the ground, Mejia had the gun pointed at his chest so

Ervin started to yell for his wife to call 9-1-1, then he also began yelling for help.

Ervin testified that after he began yelling the three men ran off and got into a red

Nissan SUV. A woman in the neighborhood testified that she observed the red SUV

parked in an area where no houses were present and she thought it was odd. Ervin’s

wife testified the vehicle was perhaps a quarter-mile away.

       {¶15} Ervin’s wife called 9-1-1 and police responded to the scene. A

neighbor two houses down heard Ervin’s yelling and came over to see what was

happening. Five black zip ties and a roll of duct tape were left in the driveway. A

significant amount of blood was found on Ervin’s face and his arms. In addition,

there were numerous blood droplets in the driveway. Ervin’s injuries were listed as

“minor” on the police reports; however, he had two small scars on his face from the

                                          -10-
Case Nos. 14-19-28, 14-19-29


incident, he was diagnosed with PTSD, and the falls to the ground aggravated an

old surgical injury in his knee that was still causing him problems at the time of

trial.

         {¶16} Law enforcement investigators used a nearby license plate reader that

had been placed in the front yard of a homeowner to identify the license plate of the

red Nissan SUV and then track it to its owner—Rebecca Vance, who was the mother

of several of Martinez’s children. The vehicle was located at Rebecca’s house the

next day and law enforcement approached the residence and knocked on the door.

Martinez and Mejia were inside. Martinez and Rebecca permitted officers to search

the residence and the red SUV.

         {¶17} In the SUV, officers located white zip-ties and latex gloves. The zip-

ties were the same size as the black zip ties from Ervin’s driveway, but they were a

different color. In the home, in the basement where Mejia was located, was a loaded

handgun with blood on it. The blood was consistent with Ervin’s DNA. Mejia’s

black pants and tan/khaki-colored shirt were located and the pants contained blood

consistent with Ervin’s DNA. Upstairs police located Martinez’s black pants and

tan/khaki-colored shirt. Inside a pants pocket, officers located a piece of paper with

five handwritten addresses, including one in Ervin’s neighborhood, but it was not

his address specifically. Law enforcement testified that most of the homes listed on

the paper were for sale or vacant. Officers also located a firearm in one of the


                                         -11-
Case Nos. 14-19-28, 14-19-29


children’s rooms; however, there were too many contributors of DNA to determine

whose DNA was on the weapon, other than that one of the contributors was

definitely a female.

        {¶18} At trial, the State presented the testimony of Ervin, his wife, their

neighbor who heard his yelling and came to the scene, another nearby homeowner

who had seen the red Nissan SUV parked in an odd area, numerous law enforcement

officers and a DNA analyst. The State also introduced into evidence, inter alia,

photographs from the scene, photographs of Ervin’s injuries, the “Ring” videos, the

9-1-1 call, the zip-ties collected at the scene, the firearms collected during the search

of the home Mejia and Martinez were found in, and DNA test results.

        {¶19} Both Mejia and Martinez had their own defense counsel, and through

cross-examination of the State’s witnesses the defense counsels suggested that Ervin

may have instigated the matter by using racial slurs and that the third individual

present at the scene actually committed the assault.4 Ervin denied using racial slurs

and he also testified that Mejia and Martinez were the only individuals involved,

pulling guns on him, while the third individual stayed near the sidewalk.

                                               Analysis

        {¶20} Mejia and Martinez argue that the State did not present sufficient

evidence that the appellants acted “in concert,” that they aided or abetted each other,


4
 Defense counsels also raised questions regarding whether the Ring security footage could have been edited
or tampered with, but this was denied.

                                                  -12-
Case Nos. 14-19-28, 14-19-29


or that they shared the mental culpability of “knowingly” required to commit a

Felonious Assault, an Assault, or be complicit to a Felonious Assault and an Assault.

They also argue that there was no evidence that Mejia had contact with Ervin.

Further, they argue that being present at the scene of an offense is not enough to

show that either defendant was knowingly complicit in any overt act.

       {¶21} Contrary to the arguments made by Mejia and Martinez the State

presented the testimony of the victim in this matter and he indicated that he was

approached by multiple people and after a brief conversation two of the people

pulled out guns. He testified that he was struck by one of the individuals with a gun,

and that one of the individuals told him repeatedly that they needed to get into the

house. Upon being struck with the gun, Ervin was injured and fell to the ground,

bleeding from his face. Being struck with a gun wherein an injury resulted would

constitute causing or attempting to cause harm by means of a deadly weapon, which

is sufficient to establish Felonious Assault under R.C. 2903.11(A)(2). See State v.

Junod, 3d Dist. Mercer No. 10-18-08, 2019-Ohio-743, ¶ 25 (gun can be deadly

weapon if used as a bludgeon); State v. Houston, 8th Dist. Cuyahoga No. 100655,

2014-Ohio-3911 (gun can be a deadly weapon when used as a bludgeon). Ervin

was also separately knocked down to his knee, injuring it, when struggling with the

gun, causing physical harm to satisfy an Assault.




                                        -13-
Case Nos. 14-19-28, 14-19-29


       {¶22} While it is true that Ervin’s testimony is unclear as to who initially

struck him with the gun because he had partially turned away from the appellants,

Ervin’s testimony was clear that the only two individuals who approached him were

Mejia and Martinez. Ervin testified that the third individual stayed by the sidewalk.

Ervin identified Mejia and Martinez at trial as the men who approached him and

spoke to him. In addition, Ervin’s blood was found on Mejia’s pants and on a gun

that was located near to where Mejia was sleeping in the basement. These facts all

indicate that a gun did, in fact, strike Ervin and it is circumstantial evidence of Mejia

having contact with Ervin.

       {¶23} Notwithstanding this evidence of an assault with a deadly weapon,

Mejia and Martinez argue that the State did not establish that they shared the

criminal intent of “knowingly” in order to be convicted of complicity for aiding and

abetting one another. A person aids or abets another when he supports, assists,

encourages, cooperates with, advises, or incites the principal in the commission of

the crime and shares the criminal intent of the principal. State v. Johnson, 93 Ohio

St.3d 240, 245-246, 2001-Ohio-1336. “Such intent may be inferred from the

circumstances surrounding the crime.” Id. at 246.

       {¶24} In order to constitute aiding and abetting, the accused must have taken

some role in causing the commission of the offense. State v. Sims, 10 Ohio App. 3d
56, 460 N.E.2d 672 (8th Dist.1983). “The mere presence of an accused at the scene


                                          -14-
Case Nos. 14-19-28, 14-19-29


of the crime is not sufficient to prove, in and of itself, that the accused was an aider

and abettor.” State v. Widner, 69 Ohio St. 2d 267, 269, 431 N.E.2d 1025, 1027

(1982). Additionally, even if the accused has knowledge of the commission of the

crime, his presence at the scene is not enough to convict him of aiding and

abetting. State v. Butcher, 5th Dist. Stark No. 2016CA00207, 2017-Ohio-4154, ¶

21, citing State v. Cummings, 10th Dist. Franklin No. 90AP-1144, unreported (Apr.

21, 1992), citing United States v. Head, 927 F.2d 1361, 1373 (C.A. 6, 1991); State

v. Woods, 48 Ohio App. 3d 1, 2, 548 N.E.2d 954 (1st Dist.1988).

       {¶25} Here the appellants suggest that there was no testimony as to who

committed the assaults and there is no indication that either or both individuals acted

knowingly. However, the appellants approached the scene together wearing similar

outfits and carrying concealed firearms. The victim indicated that both appellants

pointed guns at him, that the victim was told the appellants needed to get inside the

home, and that appellants left zip-ties and duct tape at the scene. It is undisputed

that the victim was struck, and the victim testified he was hit with a gun. It would

be reasonable based on this testimony for a jury to infer that the appellants were

acting in concert, particularly since they approached together and ran off together

once the victim started yelling. Further, the testimony of one witness, if believed,

is sufficient to establish the elements of an offense. State v. Thompson, 10th Dist.

Franklin No. 16AP-812, 2017-Ohio-8375, ¶ 5.


                                         -15-
Case Nos. 14-19-28, 14-19-29


       {¶26} While appellants make claims regarding sufficiency of the evidence in

their brief, arguing that the State failed to present certain evidence, the arguments

really are regarding weight of the evidence because they are essentially claiming

that the State’s testimony should not be believed and inferences should not be made

from it. Appellants are also not denying that Ervin was struck, rather they are

claiming that he was struck by the third individual. These are all issues for weight

of the evidence. However, specifically addressing their sufficiency arguments, we

find that sufficient evidence was presented to convict the appellants of Felonious

Assault with a deadly weapon and misdemeanor Assault as charged. Therefore,

their first assignments of error are overruled.

                             Second Assignment of Error

       {¶27} In their second assignment of error, appellants argue that their

convictions for Felonious Assault with a firearm specification and for misdemeanor

Assault were against the manifest weight of the evidence. Specifically, they contend

that Martinez’s testimony established that the third individual at the scene actually

struck Ervin after Ervin used a racial slur, and that Martinez tried to defuse the

situation rather than engage in it.

                                 Standard of Review

       {¶28} In reviewing whether a verdict was against the manifest weight of the

evidence, the appellate court sits as a “thirteenth juror” and examines the conflicting


                                         -16-
Case Nos. 14-19-28, 14-19-29


testimony. State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997-Ohio-52. In doing

so, this Court must review the entire record, weigh the evidence and all of the

reasonable inferences, consider the credibility of witnesses and determine whether

in resolving conflicts in the evidence, the factfinder “clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a

new trial ordered.” Id.

       {¶29} Nevertheless, a reviewing court must allow the trier-of-fact

appropriate discretion on matters relating to the credibility of the witnesses. State

v. DeHass, 10 Ohio St. 2d 230, 231 (1967). When applying the manifest-weight

standard, “[o]nly in exceptional cases, where the evidence ‘weighs heavily against

the conviction,’ should an appellate court overturn the trial court’s judgment.” State

v. Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v. Hunter,

131 Ohio St. 3d 67, 2011-Ohio-6524, ¶ 119.

                          Evidence Presented by the Defense

       {¶30} The defense presented testimony that Martinez operated a business

that was registered to Melissa Solomon. Melissa was the mother of three of

Martinez’s children. The business, which was incorporated by Martinez, cleaned

floors, cleaned out properties, and cleaned other businesses. In 2015 Martinez filed

articles of incorporation with the State of Ohio. Solomon and Martinez testified that

the business had a gross income of roughly $260,000 in 2017, though it was only


                                         -17-
Case Nos. 14-19-28, 14-19-29


$148,000 in 2018, due in part, Solomon claimed, to the arrest of Martinez.

Testimony indicated that Mejia operated a similar business in Colorado, and at the

time of this incident he was visiting with Martinez for a few days.

       {¶31} Martinez testified that on the date of the incident he was walking

around neighborhoods with Mejia and a man named Joseph Genty looking to solicit

business from individuals, contractors, or subcontractors.       Genty was a new

employee in his trial period so Martinez did not know him well. Martinez testified

that the three had walked around numerous neighborhoods that day, and the

neighborhood where the altercation occurred was the last one they were visiting that

evening. Martinez testified that members of his company regularly walked around

soliciting business in the evening because that was when people were home.

       {¶32} Martinez testified that as they walked past Ervin’s home, Ervin’s dog

ran up to them.     Martinez testified that he asked Ervin about contractors or

subcontractors in the area to search for potential customers and that Ervin then

responded that there was no work for “niggers here, get out of my neighborhood.”

(July 18, 2019, Tr. at 238). Martinez testified that they started walking away but

Joseph ran up to Ervin screaming, asking what Ervin had said. Martinez testified

that he believed Joseph had struck Ervin as well, but he did not personally see it.

       {¶33} Martinez testified that he then got between Ervin and Joseph and told

Ervin to go inside and that he would handle the situation. Martinez testified that


                                        -18-
Case Nos. 14-19-28, 14-19-29


Ervin screamed for his wife to call 9-1-1 and to get his firearm, so Mejia drew his

firearm in response. Martinez testified that the three businessmen left but Ervin

went inside and came back out with a firearm yelling racial slurs at them as they ran

to their vehicle.

       {¶34} Martinez acknowledged that Joseph should not have struck Ervin

regardless of what he said, but he testified that Joseph was acting on his own. He

testified that good employees were hard to find in the janitorial business and that

turnover happened often, so he did not know Joseph well and he did not condone

Joseph’s actions.

       {¶35} Martinez and Solomon testified that they used zip-ties and duct tape

to repair things while they were cleaning. They testified that they carried them

regularly. They also testified that they wore latex gloves because people often did

not like them touching their things directly or because people were scared of germs.

As to the firearms, Martinez testified that he did not have one on him at the time of

the altercation and that they only occasionally carried firearms because they

sometimes went through tough neighborhoods to solicit business. Finally, Martinez

emphasized that the paper with addresses found in his clothing pocket during the

search contained addresses of homes that were all vacant and for sale because he

was looking for contractors or subcontractors dealing with the homes that might

need a cleaning company.


                                        -19-
Case Nos. 14-19-28, 14-19-29


                                       Analysis

         {¶36} Appellants suggest that a review of the entire record “shows that the

convictions for assault, felonious assault, and firearm specifications were against

the manifest weight of the evidence.” They suggest that “Joseph Genty” was

responsible for spontaneously hitting Ervin and that the appellants did not act in

complicity with him. Further, appellants suggest that the jury clearly did not believe

the State’s theory of the case that this was an attempted home invasion because the

jury did not convict the appellants of Attempted Kidnapping, Abduction, or

Possession of Criminal Tools.

         {¶37} Contrary to their arguments, the evidence provided by the defense did

nothing to disprove that an Assault or a Felonious Assault occurred and that they

were perpetrated against Ervin.      Appellants just seem to suggest that it was

perpetrated solely by the third party, “Joseph Genty,” and that there was no

collaboration between them.

         {¶38} However, appellants’ version of events ignores some key pieces of

evidence, such as the gun that was located in Rebecca Vance’s home near Mejia’s

things that had Ervin’s blood on it. In addition, Ervin’s blood was found on Mejia’s

pants.    Further, appellants’ explanations for the zip-ties and duct tape were

questionable given that they stated they needed them to repair equipment that they

were not even carrying around or using at the time.


                                         -20-
Case Nos. 14-19-28, 14-19-29


       {¶39} Notwithstanding these points, the jury was presented with Ervin’s

testimony about the matter in question. Ervin testified that appellants approached

him and asked about his electric. Something can be overheard on the ring camera

regarding electric, which Martinez even admits, at least corroborating that portion

of Ervin’s story. Ervin’s story of the appellants’ approach would be contrary to the

story told by Martinez in his testimony.

       {¶40} Furthermore, the jury was able to see and hear the testimony of Ervin

and Martinez and to evaluate their credibility. The jury found that Ervin’s testimony

was credible regarding the Assault, the Felonious Assault, and the firearm

specification and we will not second-guess these credibility determinations. State

v. DeHass, 10 Ohio St. 2d 230, 231 (1967).

       {¶41} Finally, while appellants contend that the jury must not have accepted

the State’s version of the case, or the testimony of Ervin completely, as they did not

convict the appellants of several indicted crimes, all the verdicts establish is that the

jury determined the elements of the crimes wherein appellants were acquitted were

not satisfied beyond a reasonable doubt. We will not speculate as to why a jury

convicted on some crimes and acquitted on others or speculate that because some

crimes resulted in an acquittal but not others the outcome amounted to a rejection

of any specific theory of the case.




                                          -21-
Case Nos. 14-19-28, 14-19-29


       {¶42} After reviewing the record in its entirety we cannot find that the jury

clearly lost its way or created a manifest miscarriage of justice in this matter in

convicting appellants of Assault and Felonious Assault with an accompanying

firearm specification.   Therefore appellants’ second assignments of error are

overruled.

                            Third Assignments of Error

       {¶43} In their third assignments of error, appellants contend that their

convictions for Felonious Assault violated double jeopardy because they were the

same Felonious Assault offenses that the jury acquitted the appellants of when the

jury found appellants guilty of the lesser-included offenses of Assault in Count 1 of

the indictment. Appellants suggest that this leads to inconsistent verdicts in this

matter.

                                Relevant Authority

       {¶44} “ ‘Consistency between verdicts on several counts of an indictment is

unnecessary where the defendant is convicted on one or some counts and acquitted

on others; the conviction generally will be upheld irrespective of its rational

incompatibility with the acquittal.’ ” State v. Smith, 3d Dist. Seneca No. 13–10–24,

2011–Ohio–997, quoting State v. Trewartha, 10th Dist. Franklin No. No. 04AP–

963, 2005–Ohio–5697, ¶ 15, citing State v. Adams, 53 Ohio St .2d 223 (1978),

vacated in part on other grounds in Adams v. Ohio, 439 U.S. 811, 99 S. Ct. 69 (1978).


                                        -22-
Case Nos. 14-19-28, 14-19-29


Every count of a multiple-count indictment is considered to be distinct and

independent    of   all   the   other    counts;   therefore,   inconsistent   verdicts

on different counts do not justify overturning a verdict of guilt. (Emphasis

Added.) Id., citing State v. Hicks, 43 Ohio St. 3d 72, 78 (1989); State v. Brown, 12
Ohio St. 3d 147 (1984), syllabus; State v. Washington, 126 Ohio App. 3d 264, 276

(2nd Dist.1998). As the Ohio Supreme Court has stated, “the sanctity of the jury

verdict should be preserved and could not be upset by speculation or inquiry into

such matters to resolve the inconsistency.” State v. Lovejoy, 79 Ohio St. 3d 440, 444

(1997); State v. Seitz, 3d Dist. Shelby No. 17-12-11, 2014-Ohio-2463, ¶ 22.

                                        Analysis

       {¶45} In their third assignment of error, appellants attempt to confuse the

issues, and perhaps this Court, by suggesting that the jury both acquitted and

convicted the appellants on the same Felonious Assault. A facial reading of the

charges and convictions shows that this is categorically false, as the first Felonious

Assault charge was related to serious physical harm done to Ervin and the second

Felonious Assault was related to causing physical harm by means of a deadly

weapon. The two charges related to two separate incidents that occurred during the

altercation at Ervin’s residence on the evening in question. However, even if they

were related to the same incident there certainly could be charges in the alternative

wherein the jury found that no serious physical harm was done here but the physical


                                          -23-
Case Nos. 14-19-28, 14-19-29


harm was inflicted via a deadly weapon. Thus there is no inconsistency in the

verdicts here on the different counts regarding Felonious Assault. See State v.

Smith, 3d Dist. Seneca No. 13–10–24, 2011–Ohio–997. Therefore appellants’ third

assignment of error is overruled.

                            Fourth Assignment of Error

       {¶46} In appellants’ fourth assignment of error they argue that their

convictions for misdemeanor Assault and their convictions for Felonious Assault

were for the same offense, therefore the trial court erred by sentencing the appellants

on both the Assault and the Felonious Assault, even though the sentences were run

concurrently.

                                 Standard of Review

       {¶47} “ ‘Whether offenses are allied offenses of similar import is a question

of law that this Court reviews de novo.’ ” State v. Jessen, 3d Dist. Auglaize No. 2-

18-16, 2019-Ohio-907, ¶ 22, quoting State v. Frye, 3d Dist. Allen No. 1-17-30,

2018-Ohio-894; see generally State v. Ruff, 143 Ohio St. 3d 114, 2015-Ohio-955.

                                 Relevant Authority

       {¶48} Revised Code 2941.25, Ohio’s multiple-count statute, states:

       (A) Where the same conduct by defendant can be construed to
       constitute two or more allied offenses of similar import, the
       indictment or information may contain counts for all such
       offenses, but the defendant may be convicted of only one.



                                         -24-
Case Nos. 14-19-28, 14-19-29


      (B) Where the defendant’s conduct constitutes two or more
      offenses of dissimilar import, or where his conduct results in two
      or more offenses of the same or similar kind committed separately
      or with a separate animus as to each, the indictment or
      information may contain counts for all such offenses, and the
      defendant may be convicted of all of them.

      {¶49} In State v. Ruff, 143 Ohio St. 3d 114, 2015-Ohio-995, the Supreme

Court of Ohio held the following with regard to determining allied offenses:

       1. In determining whether offenses are allied offenses of similar
       import within the meaning of R.C. 2941.25, courts must evaluate
       three separate factors—the conduct, the animus, and the import.

       2. Two or more offenses of dissimilar import exist within the
       meaning of R.C. 2941.25(B) when the defendant’s conduct
       constitutes offenses involving separate victims or if the harm that
       results from each offense is separate and identifiable.

      3. Under R.C. 2941.25(B), a defendant whose conduct supports
      multiple offenses may be convicted of all the offenses if any one of
      the following is true: (1) the conduct constitutes offenses of
      dissimilar import, (2) the conduct shows that the offenses were
      committed separately, or (3) the conduct shows that the offenses
      were committed with separate animus.

The Supreme Court in Ruff explained:

      At its heart, the allied-offense analysis is dependent upon the facts
      of a case because R.C. 2941.25 focuses on the defendant’s conduct.
      The evidence at trial or during a plea or sentencing hearing will
      reveal whether the offenses have similar import. When a
      defendant’s conduct victimizes more than one person, the harm
      for each person is separate and distinct, and therefore, the
      defendant can be convicted of multiple counts. Also, a defendant’s
      conduct that constitutes two or more offenses against a single
      victim can support multiple convictions if the harm that results
      from each offense is separate and identifiable from the harm of
      the other offense. We therefore hold that two or more offenses of

                                       -25-
Case Nos. 14-19-28, 14-19-29


       dissimilar import exist within the meaning of R.C. 2941.25(B)
       when the defendant’s conduct constitutes offenses involving
       separate victims or if the harm that results from each offense is
       separate and identifiable.

Ruff, 2015-Ohio-995 at ¶ 26.

                                       Analysis

       {¶50} Appellants argue that the Assault and Felonious Assault convictions

should have merged in this matter. Strangely, appellants contend that we should

merge their convictions and then the felony conviction for Felonious Assault should

be vacated. However, even if we found that merger applied in this instance the

proper remedy would be to remand the matter to the trial court so that the State

could elect whether it wanted to proceed to sentencing on the Felonious Assault

with the firearm specification or the misdemeanor Assault. State v. Cruz-Altunar,

10th Dist. Franklin No. 18AP-951, 2019-Ohio-2298, ¶ 23, citing State v. Whitfield,

124 Ohio St. 3d 319, 2010-Ohio-2. The proper remedy would not be to simply

vacate the more serious conviction.

       {¶51} Notwithstanding the appellants’ clear misunderstanding of the

application of allied offenses in this matter, we cannot find that the trial court erred

by imposing separate, albeit concurrent, sentences for Assault and Felonious

Assault with a firearm specification because the State alleged that multiple assaults

occurred against the victim—they were just close in time to each other.



                                         -26-
Case Nos. 14-19-28, 14-19-29


       {¶52} The State alleged, and Ervin testified, that Ervin was struck in the face

with a gun (Felonious Assault with a deadly weapon), and that he was separately

knocked to the ground, injuring his knee during the struggle for Mejia’s gun. These

two separate assaults could lead to two separate convictions and sentences. Thus

we do not find that the trial court erred or that double jeopardy was implicated in

this matter. Therefore, appellants’ fourth assignment of error is overruled.

                                    Conclusion

       {¶53} For the foregoing reasons the appellants’ assignments of error are

overruled and the judgments of the Union County Common Pleas Court are

affirmed.

                                                                Judgments Affirmed

PRESTON and ZIMMERMAN, J.J., concur.

/jlr




                                        -27-